Citation Nr: 0033584	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-15 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post partial 
meniscectomy, right, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
November 1975.  He had subsequent periods of training duty 
with the National Guard, including active duty for training 
for the period from July 31, 1994, to August 24, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1998.  


FINDING OF FACT

Status post partial meniscectomy, right, is manifested by 
chondromalacia, osteoarthritis, a limp, loss of strength, 
limitation of motion, lateral subluxation, swelling and 
tenderness, and more closely approximates severe impairment.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for status 
post partial meniscectomy, right,  have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, Part 4, Code 5257-5259 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, the 
notice and duty to assist requirements contained in the new 
have been satisfied in the development of this claim.  
Accordingly, the appellant will not be prejudiced by our 
deciding the case at this time on the merits.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000); Schafrath.  Nevertheless, the present level of 
disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

According to a line of duty determination, the veteran 
injured his right knee while on active duty for training in 
August 1994.  In December 1996, he filed a claim for service 
connection for a right knee disability, contending that his 
right knee had worsened since service.  Service connection 
was granted for patello-femoral syndrome of the right knee, 
assigned a 10 percent evaluation, effective in December 1996.  
In April 1998, the veteran filed a claim for an increased 
rating, which was denied in December 1998.  

A magnetic resonance imaging (MRI) scan of the right knee in 
June 1999 disclosed findings including lateral subluxation of 
the tibial plateau.  There was a mass of edematous tissue 
along the course of the usual anterior cruciate ligament.  
The opinion was that there was a probable ruptured anterior 
cruciate ligament, in addition to chronic degenerative 
changes on the posterior horn of the medical meniscus, and 
degenerative osteophytes.  

In July 1999, he underwent, arthroscopic surgery of the right 
knee with a partial medial meniscectomy.  According to the 
operative report, there was a bucket handle tear involving 
the posterior two-thirds of the medical meniscus, with the 
anterior and posterior cruciate ligaments completely intact.  
The articular surface of the patella, femoral condyles, and 
tibial plateau were within normal limits.  The bucket handle 
tear was removed, and the remaining portion of the medial 
meniscus was debrided.  

Following the surgery, a temporary total rating based on 
convalescence was assigned until September 1, 1999, when the 
previous schedular rating of 10 percent was restored.  

Follow-up treatment in September 1999 disclosed complaints of 
occasional pain in the knee.  He had no effusion or synovitis 
in the right knee.  Extension was to 5 degrees and flexion to 
115 degrees.  

On a VA examination of October 1999, the veteran reported 
morning stiffness, alleviated somewhat by movement.  He did 
wear a brace.  On examination, he had a slight limp.  There 
was effusion in the right knee, and the veteran stated that 
he had swelling from time to time.  Range of motion was from 
5 to 115 degrees.  There was some tenderness in the right 
knee, but no crepitus.  Strength in the right leg was 4, as 
compared with 5 in the left leg.  The diagnoses were residual 
pain in the right knee, chronic, status post trauma and 
surgical repair; chondromalacia; and osteoarthritis.  The 
examiner concluded:  "In the opinion of this medical 
examiner, after carefully reviewing medical history, physical 
examination and diagnostic tests [the veteran's] functional 
loss due to in [sic] right knee is moderately severe."  

The veteran's left knee injury residuals have been rated 
under diagnostic code 5257-5759.  Diagnostic code 5257, which 
pertains to "other impairment of the knee, recurrent 
subluxation or lateral instability," provides for a 10 
percent rating for slight impairment, a 20 percent rating for 
moderate impairment, and a 30 percent rating for severe 
impairment of the knee.  38 C.F.R. Part 4, Code 5257 (2000).  
Diagnostic code provides for a 10 percent rating for removal 
of semilunar cartilage, symptomatic.  38 C.F.R. Part 4, 
Code 5259 (2000).  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2000); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  Factors affecting functional impairment, such as 
pain on motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, must be considered.  
See 38 C.F.R. §§ 4.40, 4.45 (2000), DeLuca v. Brown, 
8 Vet.App. 202 (1995).  

The recent VA examination resulted in a conclusion that the 
functional impairment in the right knee was "moderately 
severe."  In the absence of specifically contradictory 
evidence, the Board must accept this assessment.  See Powell 
v. West, 13 Vet.App. 31 (1999).  The characterization falls 
between the moderate impairment contemplated by a 20 percent 
rating, and the severe impairment required for a 30 percent 
rating.  Where a question as to which of two evaluations to 
apply is presented, the higher rating will be assigned, if 
the disability picture more nearly approximates the criteria 
required for the next higher rating.  38 C.F.R. § 4.7 (2000).  
It is the Board's opinion that the veteran's service-
connected post-operative right knee injury residuals, 
including chondromalacia and osteoarthritis, and manifested 
by a limp, loss of strength, limitation of motion, lateral 
subluxation, swelling and tenderness, more closely 
approximates severe impairment.  Accordingly, a 30 percent 
evaluation is warranted.  

A separate rating may be granted for symptoms of a service-
connected disability which are not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See 38 C.F.R. § 4.14 (1998), Esteban v. Brown, 6 Vet.App. 
259, 262 (1994).  The VA General Counsel has specifically 
found that limitation of motion, due to arthritis, and 
instability contemplated under diagnostic code 5257 do not 
overlap.  VAOPGCPREC 23-97 (July 1997).  

However, in this case, the conclusion that severe impairment 
is present is based on all symptoms currently shown, 
including limitation of motion, and not simply instability, 
which has not been shown.  Further, the degree of limitation 
of motion demonstrated is not separately compensable.  See 
38 C.F.R. Part 4, Codes 5260, 5261.  Consequently, an 
additional disability rating under a separate diagnostic code 
is not appropriate.  


ORDER
 
An evaluation of 30 percent for status post partial 
meniscectomy, right, is granted, subject to regulations 
governing the payment of monetary benefits.



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

